 



Exhibit 10.2
FIRST AMENDMENT TO
RIGHT OF FIRST REFUSAL AGREEMENT
AND
DUE DILIGENCE REIMBURSEMENT AGREEMENT
     THIS FIRST AMENDMENT (this “Amendment”) TO THAT RIGHT OF FIRST REFUSAL
AGREEMENT AND DUE DILIGENCE REIMBURSEMENT AGREEMENT (the “Frame Agreement”) is
made and entered into this day of February, 1999, by and between FIRSTCITY
FINANCIAL CORPORATION, a Delaware corporation (FCFC”), and FIRSTCITY SERVICING
CORPORATION, a Texas corporation (“Servicing”), on the one hand, and CARGILL
FINANCIAL SERVICES CORPORATION, a Delaware corporation (“CFSC”), and CFSC
CAPITAL CORP. II, a Delaware corporation (“CCCII”), on the other hand.
RECITALS
     A. FCFC and CFSC Capital Corp. XXX (“CCC-30”), a wholly owned subsidiary of
CFSC, have entered into a Loan Agreement (as thereafter amended, modified,
extended, supplemented or increased from time to time, the “Loan Agreement”)
dated as of even date herewith pursuant to which CCC-30 agreed to make a loan
(the “Loan”) to FCFC in an amount not to exceed $9,600,000.00.
     B. It is a condition precedent to CCC-30’s funding and advancement of the
Loan that FCFC and Servicing execute and deliver this Amendment.
     C. The parties to the Frame Agreement desire to extend the term of the
Frame Agreement for an additional year from January 1, 2000 to January 1, 2001
on the terms and conditions herein contained.
     NOW, THEREFORE, in good consideration of the premises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:
ARTICLE I
Definitions
     1.01 Capitalized terms used in this Amendment are defined in the Frame
Agreement, as amended hereby, unless otherwise stated.
ARTICLE II
Amendments
     2.01 Amendment to Definition of Harbor Financial Group. The definition of
“Harbor Financial Group” in Article 1 of the Frame Agreement is hereby amended
by replacing the definition in its entirety as follows: “Harbor Financial Group”
means FirstCity Financial Mortgage Corporation and its Affiliates.

 



--------------------------------------------------------------------------------



 



     2.02 Amendment to Definition of Included Product. The definition of
“Included Product” in Article 1 of the Frame Agreement is hereby amended by
replacing the definition in its entirety as follows: “Included Product” means
all assets of any type other than the Excluded Product, including but not
limited to any assets sourced through or in connection with Calibat; provided
that the assets or collateral securing the assets are located within the
Geographic Area.
     2.03 Amendment to Definition of Termination Date. The definition of
“Termination Date” in Article 1 of the Frame Agreement is hereby amended by
deleting the reference to the “second anniversary” and substituting therefore
the “third anniversary”. The effect of this amendment is to define the
“Termination Date” as occurring on January 1, 2001.
ARTICLE III
No Waiver
     3.01 Except as otherwise specifically provided for in this Amendment,
nothing contained herein shall be construed as a waiver by any party hereto of
any covenant or provision of the Frame Agreement, this Amendment, the Loan
Agreement or of any other agreement between or among any of the parties to the
Frame Agreement; and any party’s failure at any time or times hereafter to
require strict performance by any other party of any provision thereof shall not
waive, affect or diminish any right of such party to thereafter demand strict
compliance therewith.
ARTICLE IV
Ratifications, Representations and Warranties
     4.01 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Frame Agreement, and, except as expressly modified and superseded by this
Amendment, the terms and provisions of the Frame Agreement are ratified and
confirmed and shall continue in full force and effect. The parties hereto agree
that the Frame Agreement, as amended hereby, shall continue to be legal, valid,
binding and enforceable in accordance with its terms.
     4.02 Representations and Warranties. Each party hereto hereby represents
and warrants to each other party hereto that (a) the execution, delivery and
performance of this Amendment has been authorized by all requisite corporate
action on the part of such party and will not violate the articles of
incorporation or bylaws of such party; and (b) such party is in full compliance
with all covenants and agreements contained in the Frame Agreement, as amended
hereby.

 



--------------------------------------------------------------------------------



 



ARTICLE V
Miscellaneous Provisions
     5.01 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     5.02 Transferability of Agreement. This Amendment shall be binding upon the
parties hereto and their respective successors and permitted assigns.
     5.03 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
     5.04 Effect of Waiver. No consent or waiver, express or implied, by any
party hereto to or for any breach of or deviation from any covenant or condition
by any other party hereto shall be deemed a consent to or waiver of any other
breach of the same or any other covenant, condition or duty.
     5.05 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     5.06 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS.
     5.07 Final Agreement. THE FRAME AGREEMENT, AS AMENDED HEREBY, REPRESENTS
THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER THEREOF
ON THE DATE THIS AMENDMENT IS EXECUTED. THE FRAME AGREEMENT, AS AMENDED HEREBY,
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENT BETWEEN THE
PARTIES. NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY
PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED
BY THE PARTIES HERETO.
[signature page follows]

 



--------------------------------------------------------------------------------



 



     Executed as of the date first indicated above.

            FIRSTCITY FINANCIAL CORPORATION
      By:           Name:   James C. Holmes        Title:   Senior Vice
President        FIRSTCITY SERVICING CORPORATION
      By:           Name:   James C. Holmes        Title:   Senior Vice
President        CARGILL FINANCIAL SERVICES
CORPORATION
      By:           Name:   Jeffrey A. Parker        Title:   Vice President   
    CFSC CAPITAL CORP. II
      By:           Name:   Jeffrey A. Parker        Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

     Executed as of the date first indicated above.

            FIRSTCITY FINANCIAL CORPORATION
      By:           Name:   James C. Holmes        Title:   Senior Vice
President        FIRSTCITY SERVICING CORPORATION
      By:           Name:   James C. Holmes        Title:   Senior Vice
President        CARGILL FINANCIAL SERVICES
CORPORATION
      By:           Name:   Jeffrey A. Parker        Title:   Vice President   
    CFSC CAPITAL CORP. II
      By:           Name:   Jeffrey A. Parker        Title:   Vice President   
 

 